Exhibit 10.33.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 (this “Amendment”) TO THE AMENDED AND RESTATED
EMPLOYMENT AGREEMENT, dated as of October 1, 2007, between Brightpoint, Inc., an
Indiana corporation (the “Employer” or the “Company”), and Michael K. Milland
(the “Executive”) is entered into as of December 30, 2008.
     WHEREAS, the Employer and the Executive have entered into an amended and
restated employment agreement, dated as of October 1, 2007 (the “ Employment
Agreement”); and
     WHEREAS, the Employer and Executive wish to amend certain sections of the
Employment Agreement as provided below.
     NOW, THEREFORE, in consideration of the premises and mutual benefits and
covenants contained herein, the parties hereto agree as follows:
     1. Unless the context indicates otherwise, capitalized terms used and not
defined in this Amendment shall have the respective meanings assigned thereto by
the Employment Agreement.
     2. This Amendment is effective as of the date first set forth above, except
as specifically provided otherwise.
     3. A new Section 12 is added to the Employment Agreement as follows:
          “XII. Compliance with Code Section 409A.
     (a) It is intended that any amounts payable under this Employment Agreement
and the Employer’s and the Employee’s exercise of authority or discretion
hereunder shall comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), including the treasury regulations and other published
guidance relating thereto, so as not to subject the Employee to the payment of
any interest or additional tax imposed under Code Section 409A. To the extent
any amount payable to the Employee from the Employer, per this Employment
Agreement or otherwise, would trigger the additional tax imposed by Code
Section 409A, the payment arrangements shall be modified to avoid such
additional tax. Notwithstanding any provision in the Employment Agreement to the
contrary, as needed to comply with Code Section 409A, payments due under this
Agreement shall be subject to a six (6) month delay such that amounts otherwise
payable during the six (6) month period following the Employee’s separation from
service shall be accumulated and paid in a lump-sum catch-up payment as of the
first day of the seventh-month following separation from service (a “Delayed
Payment”).
     (b) The Employer shall pay in full any Delayed Payment in accordance with
Section 13(a) and shall not deduct from or setoff against any Delayed Payment
(i) any compensation earned by the Employee as the result of employment by
another employer or business or profits earned by the Employee from any other
source at any time before and after the Date of Termination, or (ii) any other
amounts actually owed or claimed by

 



--------------------------------------------------------------------------------



 



the Employer to be owed by the Employee to the Employer in connection with any
claim the Employer has or makes against the Employee.”
     4. Miscellaneous.
          (a) This Amendment is a legal and binding obligation of the parties,
enforceable in accordance with its terms.
          (b) This Amendment shall be construed in accordance with the internal
laws and not the choice of law provisions of the State of Indiana.
          (c) Except as specifically amended hereby, the Employment Agreement
shall remain in full force and effect. In the event the terms of the Employment
Agreement conflict with this Amendment, the terms of this Amendment shall
control.
          (d) Except as otherwise provided herein, this Amendment contains the
entire understanding between the parties, and there are no other agreements or
understandings between the parties with respect to the subject matter hereof. No
alteration or modification hereof shall be valid except by a subsequent written
instrument executed by the parties hereto.
          (e) This Amendment may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute only one agreement. Any facsimile of this
Amendment shall be considered an original document.
     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Amendment No. 1 to Amended and Restated Employment Agreement as of the date
first set forth above.

          12/30/08 BRIGHTPOINT, INC.
      By:   /s/ Robert J. Laikin         Name:   Robert J. Laikin       
Title:   CEO        EMPLOYEE
      /s/ Michael K. Milland       Michael K. Milland           

2